                                            Case 3:17-cv-04202-SI Document 38 Filed 06/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICHARD LANCE REYNOLDS,                              Case No. 17-cv-04202-SI
                                   8                    Plaintiff,
                                                                                              ORDER OF DISMISSAL
                                   9             v.

                                  10     J. MERENDA,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff appears to have lost interest in this case. On March 11, 2020, the Court ordered the

                                  14   parties to file case management statements no later than April 10, 2020 to provide information

                                  15   needed to set a schedule for this action after the parties were unable to reach a settlement of the one

                                  16   claim that remains for adjudication. Plaintiff did not file a case management statement or otherwise

                                  17   communicate with the Court. On April 24, 2020, the Court issued an order for plaintiff to show

                                  18   cause no later than May 26, 2020, why this action should not be dismissed under Federal Rule of

                                  19   Civil Procedure 41(b) due to his failure to prosecute and failure to comply with the March 11, 2020

                                  20   order. Plaintiff did not file a response to the order to show cause or otherwise communicate with

                                  21   the Court. Accordingly, this action is DISMISSED pursuant to Federal Rule of Civil Procedure

                                  22   41(b) because plaintiff has failed to prosecute this action and failed to comply with the March 11

                                  23   and April 24 orders. The clerk shall close the file.

                                  24          IT IS SO ORDERED.

                                  25   Dated: June 8, 2020

                                  26                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  27                                                    United States District Judge
                                  28
